Daniels, J.
The note upon which this action has been brought was made and indorsed by the defendant, J. Blakely Creighton, for the sum of $1,500. It is alleged to have been also indorsed by A. Delmont Jones, and delivered to the plaintiffs. The note is stated in the affidavit of the maker to have been delivered to Jones to be by him delivered for the maker to Charles T. Russell; but he failed to make that delivery of il^ and wrongfully appropriated it, by transferring it to the plaintiffs. The order for their examination was made upon an affidavit similar to those upon which the other orders were made; and the examination was restricted in the same manner. The necessity for the plaintiffs’ examination has been presented by the same statements as have been made for that object in the other two cases, (ubi supra',) and the same disposition should therefore be made of this appeal, which was argued with the others. The order should therefore be reversed, but without costs, but with the disbursements on the appeal in favor of the defendant, appealing. All concur.